OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs. In a custody contest between parent and non-*853parent, the question of best interests is not reached absent a showing of surrender, abandonment, unfitness, persistent neglect or other extraordinary circumstance (Matter of Bennett v Jeffreys, 40 NY2d 543). The Family Court found that petitioner’s evidence did not establish extraordinary circumstances. That finding having been affirmed by the Appellate Division is beyond our power of review (Laufer v Ostrow, 55 NY2d 305).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur.
Order affirmed, with costs, in a memorandum.